            Case 1:20-cv-04770-JMF Document 34 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------
                                                                        X
                                                                        :
 MICHELLE BILELLO et al.,                                               :
                                              Plaintiffs,               :
                                                                        :   20-CV-4770 (JMF)
                            -v-                                         :
                                                                        :       ORDER
 ESTEE LAUDER, INC., et al.                                             :
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On December 7, 2020, Defendants filed a motion to dismiss the complaint under Rule

12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-

one (21) days after the service of a motion under Rule 12(b) to amend the complaint once as a

matter of course. In light of the upcoming holidays, however, the Court will extend that

deadline.

        Accordingly, it is hereby ORDERED that Plaintiffs shall file any amended complaint by

January 6, 2021. Plaintiffs will not be given any further opportunity to amend the complaint to

address issues raised by the motion to dismiss.

        If Plaintiffs do amend, by three (3) weeks after the amended complaint is filed,

Defendants shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF

stating that it relies on the previously filed motion to dismiss. If Defendants file an answer or a

new motion to dismiss, the Court will deny the previously filed motion to dismiss as moot. If

Defendants file a new motion to dismiss, any opposition shall be filed within fourteen days, and

any reply shall be filed within seven days of any opposition.
          Case 1:20-cv-04770-JMF Document 34 Filed 12/08/20 Page 2 of 2




       If no amended complaint is filed, Plaintiffs shall file any opposition to the motion to

dismiss by January 6, 2021. Defendants’ reply, if any, shall be filed by January 13, 2021. At

the time any reply is served, the moving party shall supply the Court with one, double-sided

courtesy hard copy of all motion papers by mailing or delivering them to the Thurgood Marshall

United States Courthouse, 40 Centre Street, New York, New York.

       Defendants are reminded that all redacted and/or sealed filings must comply with Rule 7

of the Court’s Individual Rules and Practices in Civil Cases and the S.D.N.Y. ECF Rules and

Instructions. Here, the redactions in Defendants’ moving papers were not accompanied by a

letter-motion to seal as required by the Court’s Individual Rules and the Southern District’s ECF

Rules & Instructions. No later than December 10, 2020, Defendants shall file an appropriate

letter motion.

       Finally, it is further ORDERED that the initial pretrial conference previously scheduled

for December 17, 2020 is ADJOURNED sine die.


       SO ORDERED.

Dated: December 8, 2020                             __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                2
